               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 FAITH DONCHEVA,
                                   HONORABLE JEROME B. SIMANDLE
                   Plaintiff,

      v.                                 Civil Action No.
                                         18-3294 (JBS/JS)
 CITIZENS BANK, et al.,

                   Defendants.          MEMORANDUM OPINION


SIMANDLE, District Judge:

     In this action, Plaintiff Faith Doncheva alleges that

Defendants Citizens Bank, Nations Default Services, Inc.

(“NDS”), Udren Law Offices (“Udren Law”), and ABC Corps. I-X

(collectively, “Defendants”) illegally used false, deceptive,

and/or misleading representations or means to collect a

purported debt owed. [Docket Item 1.] Defendants filed the

instant motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

[Docket Items 13, 16, and 19.] Plaintiff requested, and was

granted, extensions of time to reply to the motions to dismiss

[Docket Items 18 & 20], but no opposition was filed. For the

reasons discussed below, Defendants’ unopposed motions to

dismiss will be granted. The Court finds as follows:
     1.   Factual and Procedural Background.1 On June 18, 2003,

Plaintiff executed a Note in favor of Citizens Bank of

Pennsylvania n/k/a Citizens Bank, N.A. (“Citizens Bank”) in the

amount of $98,400.00 for a property located at 709 Hessian

Avenue in National Park, New Jersey 08063. [Docket Item 1 at ¶

11; see also Docket Item 17-1 at ¶ 1.] To secure the Note,

Plaintiff executed and delivered a mortgage to Citizens Bank on

June 23, 2003, which was recorded in the office of the Clerk of

Gloucester County on July 2, 2003. [Docket Item 1 at ¶ 11; see

also Docket Item 17-1 at ¶ 2.] On January 24, 2015, she executed

a second Note concerning the property in favor of Citizens Bank

for $40,000.00, and executed and delivered another mortgage




1 The facts alleged are drawn from the Complaint, from public
court documents, and from undisputedly authentic documents upon
which Plaintiff explicitly relies in his Complaint. See In re
Rockefeller Ctr. Props., Inc., Sec. Litig., 184 F.3d 280, 287
(3d Cir. 1999). Because the Complaint is predicated upon the
mortgage documents, correspondence between Defendants and
Plaintiff regarding the mortgage, and the foreclosure actions in
state court, documents related to these matters submitted by
both Plaintiff and Defendants will be considered in connection
with the pending motions to dismiss. See Pension Ben. Guar.
Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d
Cir. 1993) (“[A] court may consider an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiff's claims are based on the document.”);
see also Farah v. Lasalle Bank Nat'l Ass'n, No. 15-2602, 2016 WL
1162644, at *5-6 (D.N.J. Mar. 23, 2016) (stating that “records
of the foreclosure action that are intrinsic to the complaint
may be considered without converting a facial Rule 12(b)(1)
challenge into a factual one, or a Rule 12(b)(6) motion into one
for summary judgment”) (citing Schmidt v. Skolas, 770 F.3d 241,
249 (3d Cir. 2014)).
                                2
against the property to Citizens Bank, which was recorded in the

office of the Clerk of Gloucester County on February 22, 2005.

[Docket Item 1 at ¶ 12; see also Docket Item 17-1 at ¶ 2.]

     2.   As of January 28, 2010, Plaintiff defaulted on her

loan obligations. [Id. at ¶ 8.] On June 21, 2010, Citizens Bank

filed a complaint against Plaintiff seeking to foreclose on the

first mortgage loan in the New Jersey Superior Court, Chancery

Division, Gloucester County, Docket No. F-32824-10. [Docket Item

1 at ¶ 11.] Citizens Bank filed another complaint against

Plaintiff seeking to foreclose on the second mortgage loan on

October 1, 2012, Docket No. F-21911-12. [Id. at ¶ 12.] Citizens

Bank filed an amended complaint in the second case on October

22, 2013. [Docket Item 17-1.] On November 24, 2014, the Superior

Court entered final judgment in favor of Citizens Bank in the

sum of $125,817.83. [Docket Item 17-2.]

     3.   The property was originally scheduled for sheriff’s

sale on June 17, 2015. [Docket Item 1 at ¶ 13.] One month before

the sale was to take place, Plaintiff called Defendant NDS to

request mortgage assistance and, in response, NDS sent Plaintiff

a loss mitigation package via email. [Id. at ¶¶ 14-15.]

Plaintiff faxed the completed loss mitigation package back to

NDS on or prior to June 9, 2015, and, on June 16, 2015, the

Gloucester County Sheriff’s Office adjourned the sale of the

property to July 1, 2015. [Id. at ¶¶ 16, 20.] On or about June

                                3
23, 2015, an attorney from Defendant Udren Law informed

Plaintiff “that the loans were charged off, the file was closed

and that a Sheriff’s Sale would not take place” [Docket Item 1-2

at 10] and asked the Gloucester County Sheriff, by letter, to

cancel the sheriff’s sale scheduled for July 1, 2015 and “return

the Writ unsatisfied.” [Docket Item 1-2 at 20.] On June 30,

2015, Citizens Bank requested the Gloucester County Sheriff’s

Office to advise it of the next available sale date. [Docket

Item 1-2 at 23.] The property was subsequently sold at sheriff’s

sale back to Citizens Bank on April 27, 2016. [Docket Item 17-

3.]

      4.   On April 12, 2017 Plaintiff electronically mailed and

sent via facsimile a letter to “Eddie” in the Citizens Bank

Asset Recovery Department, which memorialized an oral settlement

agreement she had apparently negotiated with him during the

prior week. [Docket Item 1-2 at 31.] According to the letter,

Citizens Bank agreed to settle the first loan for $19,807.74 and

the second loan for $2,064.00. [Id.] Plaintiff then retained an

attorney, Joshua Denbaux, Esq., to represent her in this matter.

[Docket Item 1 at 36.] On April 24, 2017, David Braz of Citizens

Bank faxed Plaintiff and her attorney a “Settlement Proposal,”

which confirmed that “Citizens Bank would accept $19,807.74

[plus $2,064.00 for the second mortgage] as settled in full.”

[Id.] Alexa Calligano from the Citizens Bank Asset Recovery

                                 4
Department subsequently mailed letters to Plaintiff and

Plaintiff’s counsel confirming that Citizens Bank would accept a

minimum of $19,807.74 for the first mortgage and $2,064.00 for

the second mortgage “to settle in full on the outstanding

balance,” and further stated: “This offer is only valid if the

entire payment is received by May 25, 2017. If the payment is

received after this date or if the payment subsequently does not

clear, this letter will be considered null and void.” [Docket

Item 1-2 at 40-44.] As discussed in more detail below, a state

court judge later determined that these letters from Citizens

Bank were sent in error.

     5.   On May 8, 2017, Plaintiff mailed two checks to

Citizens Bank, one for $19,807.74 and one $2,064.00. [Docket

Item 1 at ¶ 41.] By way of a letter dated May 12, 2017 and

received by Plaintiff’s attorney on May 15, 2017, an attorney

from Defendant Udren Law, on behalf of Citizens Bank, rejected

Plaintiff’s effort to settle because one of the checks was

“unsigned.” [Id. at ¶ 42 (emphasis in original); see also Docket

Item 1-2 at 46.] Plaintiff then mailed another set of checks to

Citizens Bank [Docket Item 1 at ¶ 43], which Defendant Udren Law

again rejected because Plaintiff had not completed the legal

line on one of the checks. [Id. at ¶ 44; see also Docket Item 1-

2 at 74.] On May 22, 2017, Defendant Udren sent Plaintiff’s

attorney a letter stating, in relevant part, “[a]ny offers

                                5
contained in the letter of April 25, 2017 from Citizens Bank are

hereby revoked.” [Docket Item 1 at ¶ 45; see also Docket Item 1-

2 at 73.]

     6.     Plaintiff filed an Application for Stay of Eviction

and for Enforcement of Alleged Settlement in New Jersey Superior

Court, Chancery Division, Gloucester County, Docket No. F-21911-

12. [Docket Item 1 at ¶ 49.] On July 11, 2017, Judge Anne

McDonnell entered a “final order,” finding “that the offers to

settle made by employees of [Citizens Bank] by letter dated

April 25, 2017 were issued under the mistaken belief that the

loans represented thereby were not the subject of a final

judgment of foreclosure entered on November 24, 2014 and a

Sheriff’s Deed given to [Citizens Bank] on April 27, 2016 and

recorded on May 31, 2016,” denying enforcement of the April 25,

2017 settlement with prejudice, and ordering that the eviction

date remain July 14, 2017. [Docket Item 17-9 at 1.] On December

1, 2017, Judge McDonnell granted Citizen Bank’s Cross-Motion to

confirm the entry of judgment entered on November 24, 2014, and

ordered that “Final Judgment in Foreclosure entered on November

24, 2014 is hereby confirmed nunc pro tunc in all respects.”

[Id. at 2-3.]

     7.     According to the Complaint, the enforceability of the

April 25, 2017 settlement agreement is pending on appeal in the

New Jersey Appellate Division under Docket Number A-004909-16,

                                  6
while a separate appeal concerning Judge McDonnell’s December 1,

2017 Order is pending under Appellate Docket Number A-002371-17.

[Docket Item 1 at ¶ 52-53; see also Docket Item 17-4.]

     8.    On March 7, Plaintiff filed the Complaint in the

instant action alleging: (1) Defendants Citizens Bank and NDS

violated the Real Estate Settlement Procedures Act (“RESPA”), 12

U.S.C. § 2601 et seq.; (2) Defendants Citizen Bank and Udren Law

violated the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq.; (3) all Defendants violated the New

Jersey Consumer Fraud Act (“NJCFA”), N.J.S.A. § 56:8-1 et seq.;

and (4) all Defendants violated the Truth-In-Consumer Contract,

Warranty, and Notice Act (“TICCWNA”), N.J.S.A. § 56:12-14 et

seq. [Id. at ¶¶ 55-99.]

     9.    Defendants filed the instant motions to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6). [Docket Items 13, 16, and

19.] Plaintiff requested, and was granted, extensions of time to

reply to the motions to dismiss [Docket Items 18 & 20], but no

opposition was filed. The unopposed dismissal motions are ripe

for disposition, and will be decided without oral argument

pursuant to Fed. R. Civ. P. 78.

     10.   Standard of Review. Under Federal Rule of Civil

Procedure 12(b)(6), the court must “accept all factual

allegations as true, construe the Complaint in the light most

favorable to the plaintiff, and determine whether, under any

                                  7
reasonable reading of the Complaint, the plaintiff may be

entitled to relief.” Fleisher v. Standard Ins. Co., 679 F.3d

116, 120 (3d Cir. 2012) (internal citations omitted).

     11.     Because Plaintiff asserts claim under RESPA and the

FDCPA, both federal statutes, the Court exercises jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331 and 1337(a), as

well as 15 U.S.C. § 1692k(d), and supplemental jurisdiction over

the state-law claims pursuant to 28 U.S.C. § 1367.

     12.     Discussion. Defendants argues that Plaintiff’s claims

should be dismissed for several reasons: (1) Plaintiff’s claims

are barred by New Jersey’s entire controversy doctrine; (2)

Plaintiff’s claims involving the April 25, 2017 settlement

offers are barred by collateral estoppel; and (3) Plaintiff’s

claims are legally insufficient as a matter of law. For the

reasons explained herein, the Court finds that the entire

controversy doctrine applies to all claims in this federal

action and will, therefore, dismiss the Complaint in its

entirety. Since Plaintiff’s claims cannot proceed on this basis,

the Court declines to reach Defendants’ other arguments for

dismissal.

     13.     Entire Controversy Doctrine. The entire controversy

doctrine, codified in Rule 4:30A of the New Jersey Court Rules,

“embodies the principle that the adjudication of a legal

controversy should occur in one litigation in only one

                                   8
court.” Cogdell v. Hosp. Ctr. at Orange, 560 A.2d 1169, 1172

(N.J. 1989). The doctrine requires litigants to assert all

affirmative claims relating to the controversy between them in

one action, and to join all parties with a material interest in

the controversy, or be forever barred from bringing a subsequent

action involving the same underlying facts. See Paramount

Aviation Corp. v. Agusta, 178 F.3d 132 (3d Cir. 1999) (New

Jersey's entire controversy doctrine “requires adversaries to

join all possible claims stemming from an event or series of

events in one suit.”). The doctrine applies in federal courts

where there was a previous state-court action involving the same

transaction. See Rycoline Prods., Inc. v. C & W Unlimited, 109

F.3d 883, 887 (3d Cir. 1997).

     14.   The application of the entire controversy doctrine

turns on three criteria: “(1) the judgment in the prior action

must be valid, final, and on the merits; (2) the parties in the

later action must be identical to or in privity with those in

the prior action; and (3) the claim in the later action must

grow out of the same transaction or occurrence as the claim in

the earlier one.” Watkins v. Resorts Int'l Hotel and Casino,

Inc., 591 A.2d 592, 599 (N.J. 1991)). “It is [a] commonality of

facts, rather than the commonality of issues, parties or

remedies that defines the scope of the controversy and

implicates the joinder requirements of the entire controversy

                                 9
doctrine.” DiTrolio v. Antiles, 662 A.2d 494, 504 (N.J. 1995).

Importantly, the doctrine “bars not only claims that were

brought in the previous action, but also claims that could have

been brought.” In re Mullarkey, 536 F.3d 215, 225 (3d Cir.

2008). The New Jersey entire controversy doctrine is intended to

preclude a party from “withhold[ing] part of a controversy for

separate litigation even when the withheld component is a

separate and independently cognizable cause of action.” Maertin

v. Armstrong World Indus. Inc., 241 F. Supp. 2d 434, 456 (D.N.J.

2002) (quoting Paramount Aviation, 178 F.3d at 137).

     15.   With respect to foreclosure actions, specifically, the

entire controversy doctrine requires that all “germane” claims

must be joined in the first action or they are forever barred.

N.J. Ct. R. 4:64–5. “The use of the word ‘germane’ in the

language of the rule undoubtedly was intended to limit

counterclaims in foreclosure actions to claims arising out of

the mortgage transaction which is the subject matter of the

foreclosure action.” In re Mullarkey, 536 F.3d at 229. In other

words, any claim challenging the foreclosure-plaintiff's “right

to foreclose” is “germane” to a foreclosure action and must be

raised there. Sun NLF Ltd. v. Sasso, 713 A.2d 538, 540 (N.J.

App. Div. 1988). Thus, New Jersey Rule 4:65–5 and the entire

controversy doctrine encompass all statutory, common law, and

constitutional claims relating to a foreclosure action and the

                                10
underlying mortgage or tax transaction that led to the

foreclosure. Bembry v. Twp. of Mullica, 2017 WL 3033126, at *3

(D.N.J. July 17, 2017).

     16.   The entire controversy doctrine bars Plaintiff’s

claims against Defendants Citizens Bank, Udren Law, and NDS

because the same set of facts form the basis of her claims both

in this Court and in the underlying foreclosure action,

including Defendants’ action to confirm the earlier foreclosure

judgment, and because the crux of her claims in both cases

assert impropriety and misrepresentation with respect to the

foreclosure action, Docket No. F-21911-12, and enforcement of a

settlement agreement purportedly reached between Plaintiff and

Defendants Citizens Bank and Udren Law on April 25, 2017, which

was denied by the Superior Court with prejudice. In other words,

even if Plaintiff’s claims in this action are styled as RESPA,

FDCPA, NJCFA, or TICCWNA causes of action, where they were

labeled otherwise before the Superior Court, she cannot escape

the fact that they share the same essence in both courts: that

Defendants allegedly failed to properly review her for a loan

modification in 2014, and that her purported settlement

agreement with Defendants Citizen Bank and Udren in 2017 should

be enforced. Each of the current claims was available and could

have been raised by Plaintiff when litigating the foreclosure



                                11
case in Superior Court. Thus, Plaintiff's claims are barred by

the New Jersey entire controversy doctrine.

     17.   Conclusion. For the foregoing reasons, the Court will

grant Defendants’ motions to dismiss. A court may deny leave to

amend where it is apparent that “(1) the moving party has

demonstrated undue delay, bad faith or dilatory motives, (2) the

amendment would be futile, or (3) the amendment would prejudice

the other party.” United States ex rel. Schumann v. AstraZeneca

Pharma. L.P., 769 F.3d 837, 849 (3d Cir. 2014) (citation

omitted). Because the Complaint is legally insufficient, and not

merely factually insufficient, any amendment would be futile.

Accordingly, dismissal will be with prejudice. An accompanying

Order shall be entered.



December 7, 2018                     s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                12
